153-272274-14                                              FILED
                                                                                    TARRANT COUNTY
                                                                                12/11/2015 11:57:23 PM
                                                                                   THOMAS A. WILDER
                                                                                      DISTRICT CLERK
                                   NO. 153-272274-14
                                                                            FILED IN
JORGE RODRIGUEZ                             §                      IN THE DISTRICT
                                                                      2nd COURT    COURT
                                                                                OF APPEALS
Plaintiff,                                  §                         FORT WORTH, TEXAS
                                            §                       12/14/2015 9:02:50 AM
V.                                          §                   153RD JUDICIAL   DISTRICT
                                                                        DEBRA SPISAK
                                            §                                Clerk
CITY OF FORT WORTH                          §
Defendant.                                  §               OF TARRANT COUNTY, TEXAS


                    PLAINTIFF’s NOTICE OF ACCELERATED APPEAL



TO THE HONORABLE JUDGE OF SAID COURT:

        1.   Plaintiff Jorge Rodriguez, desires to appeal from the Order Granting

Defendant City of Fort Worth’s Plea to the Jurisdiction, signed by this court on November

24, 2015, pursuant to Texas Civil Practices and Remedies Code §51.014(a)(8).

        2.   Plaintiff appeals to the Second Court of Appeals, Fort Worth, Texas.


DATED: December 11, 2015                 Respectfully submitted,

                                         The Law Firm of Sim, Parvathaneni, & Brown
                                         PLLC


                                         By: /S/ Timothy E. Brown
                                         Timothy E. Brown
                                         Texas Bar No. 24078272
                                         3010 LBJ Freeway Suite 130
                                         Dallas, TX 75234
                                         Tel. (817) 500-5553
                                         Fax. (512) 582-8472
                                         Email: tbrown@spblawfirm.com
                                         Attorney for Plaintiff
                                         Jorge Rodriguez
                                 153-272274-14



                          CERTIFICATE OF SERVICE



      This is to certify that on this the 11st day of December 11, 2015, a true

and correct copy of the foregoing document was served via electronic service

provider to:



      Harvey L. Frye, Jr
      Attorney for Defendant
      City of Fort Worth
      1000 Throckmorton Street
      Fort Worth, Texas 76102
      (817)392-7600
      (817)392-8359/Fax




                                    /S/Timothy E. Brown
                                    Timothy E. Brown
                                    Texas Bar No. 24078272
                                    3010 LBJ Freeway Suite 130
                                    Dallas, TX 75234
                                    Tel. (817) 500-5553
                                    Fax. (512) 582-8472
                                    Email: tbrown@spblawfirm.com
                                    Attorney for Plaintiff
                                    Jorge Rodriguez
                                           153-272274-14


                             DEFINITIONS AND INSTRUCTIONS

        1.      As used herein, the terms "you" and "your" shall mean City of Fort Worth, and all
attorneys, agents, and other natural persons or business or legal entities acting or purporting to
act for or on behalf of City of Fort Worth, whether authorized to do so or not.

         2.     As used herein, the term "documents" shall mean all writings of every kind,
source and authorship, both originals and all nonidentical copies thereof, in your possession,
custody, or control, or known by you to exist, irrespective of whether the writing is one intended
for or transmitted internally by you, or intended for or transmitted to any other person or entity,
including without limitation any government agency, department, administrative, or private
entity or person. The term shall include handwritten, typewritten, printed, photocopied,
photographic, or recorded matter. It shall include communications in words, symbols, pictures,
sound recordings, films, tapes, and information stored in, or accessible through, computer or
other information storage or retrieval systems, together with the codes and/or programming
instructions and other materials necessary to understand and use such systems. For purposes of
illustration and not limitation, the term shall include: affidavits; agendas; agreements; analyses;
announcements; bills, statements, and other records of obligations and expenditures; books;
brochures; bulletins; calendars; canceled checks, vouchers, receipts and other records of
payments; charts or drawings; check registers; checkbooks; circulars; collateral files and
contents; contracts; corporate bylaws; corporate charters; correspondence; credit files and
contents; deeds of trust; deposit slips; diaries or drafts; files; guaranty agreements; instructions;
invoices; ledgers, journals, balance sheets, profit and loss statements, and other sources of
financial data; letters; logs, notes, or memoranda of telephonic or face-to-face conversations;
manuals; memoranda of all kinds, to and from any persons, agencies, or entities; minutes; minute
books; notes; notices; parts lists; papers; press releases; printed matter (including books, articles,
speeches, and newspaper clippings); purchase orders; records; records of administrative,
technical, and financial actions taken or recommended; reports; safety deposit boxes and
contents and records of entry; schedules; security agreements; specifications; statements of bank
accounts; statements or interviews; stock transfer ledgers; technical and engineering reports,
evaluations, advice, recommendations, commentaries, conclusions, studies, test plans, manuals,
procedures, data, reports, results, and conclusions; summaries, notes, and other records and
recordings of any conferences, meetings, visits, statements, interviews or telephone
conversations; telegrams; teletypes and other communications sent or received; transcripts of
testimony; UCC instruments; work papers; and all other writings, the contents of which relate to,
discuss, consider, or otherwise refer to the subject matter of the particular discovery requested.

        3.     In accordance with Tex. R. Civ. P. Rule 192.7, a document is deemed to be in
your possession, custody or control if you either have physical possession of the item or have a
right to possession of the item that is equal or superior to the person who has physical control of
the item.

       4.      "Person" or "persons" means any natural persons, firms, partnerships,
associations, joint ventures, corporations and any other form of business organization or
arrangement, as well as governmental or quasi-governmental agencies. If other than a natural
person, include all natural persons associated with such entity.
                                         153-272274-14



       5.      Any and all data or information which is in electronic or magnetic form should be
produced in a reasonable manner.

                                    USE OF DEFINITIONS

        The use of any particular gender in the plural or singular number of the words defined
under paragraph "1", "Definitions" is intended to include the appropriate gender or number as the
text of any particular request for production of documents may require.

                                         TIME PERIOD

       Unless specifically stated in a request for production of documents, all information herein
requested is for the entire time period from December 12, 2010, through the date of production
of documents requested herein.
                                          153-272274-14


                                    EXHIBIT A
                             DOCUMENTS TO BE PRODUCED

        1.    All photographs that pertain to this lawsuit in the possession, custody or control of
City of Fort Worth, City of Fort Worth's attorney or anyone acting on City of Fort Worth's
behalf.

        2.      All written statements made by anyone acting on City of Fort Worth’s behalf that
pertain to this lawsuit in the possession, custody or control of City of Fort Worth, City of Fort
Worth's attorney or anyone acting on City of Fort Worth's behalf.

        4.      All oral statements made by anyone action on City of Fort Worth’s behalf that
pertain to this lawsuit which were either recorded or taped on an electronic device or recorder
which are in the possession, custody or control of City of Fort Worth, City of Fort Worth's
attorney or anyone acting on City of Fort Worth's behalf.

        5.    A copy of all documents filed with any state, county, city, federal or
governmental agency, institution or department containing information about 1223 Bessie Street,
Fort Worth, Tarrant County, Texas or Plaintiff, which are in the possession, custody or control of
City of Fort Worth, City of Fort Worth's attorney or anyone acting on City of Fort Worth's
behalf.

        6.      All written reports of inspection, tests, writings, drawings, graphs, charts,
recordings or opinions of any expert who has been used for consultation in connection with this
lawsuit and whose work product was reviewed in whole or in part by an expert who is to be
called as a witness.

        7.     A curriculum vitae or resume for any consulting expert whose mental impressions
or opinions have been reviewed by a testifying expert.

        8.     Copies of any and all books, documents or other tangible things which may be
used at the time of trial of this lawsuit.

        9.     All written communications (to include but not limited to emails, memos, reports)
pertaining to1223 Bessie Street, Fort Worth, Tarrant County, Texas or Plaintiff, which are in the
possession, custody or control of City of Fort Worth, City of Fort Worth’s attorney or anyone
acting on City of Fort Worth’s behalf.

        10.     All written communications (to include but not limited to emails, memos, reports)
pertaining to errors in the issuance of any document connected with the destruction or demolition
of any property by the City of Fort Worth, which are in the possession, custody or control of City
of Fort Worth, City of Fort Worth’s attorney or anyone acting on City of Fort Worth’s behalf
since December 12, 2010

       11.    All notices in any form, sent or posted to the owner of 1223 Bessie Street, Fort
Worth, Tarrant County, Texas, which are in the possession, custody or control of City of Fort
                                         153-272274-14


Worth, City of Fort Worth’s attorney or anyone acting on City of Fort Worth’s behalf.

       12.    All recorded addresses and recorded owner’s information of properties
demolished by the City of Fort Worth or anyone acting on its behalf since December 12, 2010.

      13.     All recorded addresses of properties demolished by the city of Fort Worth or
anyone acting on its behalf which have since been determined to have been demolished in error.

          14.  Copies of any and all tangible things whose production has not been requested
previously in this or other requests which City of Fort Worth may use as demonstrative evidence
at trial.
                                'I

                                     CAUSE NO. 153-272274-14


JORGE RODRIGUEZ,                                  §               IN THE DISTRICT COURT
                                                  §
        Plaintiff,                                §
                                                  §
v.                                                §               153R0 JUDICIAL DISTRICT
                                                  §
CITY OF FORT WORTH,                               §
                                                  §
        Defendant.                                §            TARRANT COUNTY, TEXAS



         ORDER SUST AINJNG DEFENDANT'S PLEA TO THE JURISDICTION


        CAME ON TO BE HEARD the Plea to the Jurisdiction of the City of Fort Worth on this,               /

the 23'd day of November, 2015, at 9:30a.m., in the 153'd District Court, Tarrant County, Texas.

Plaintiff and Defendant appeared by and through their respective counsel. After hearing the

arguments and authorities of counsel, the Court is of the opinion that the motion is well founded,

and should be, and hereby is, GRANTED.


        Accordingly, the Plea to the Jurisdiction of the City of Fort Worth, Defendant, is hereby

GRANTED and Plaintiffs cause of action against the City of Fort Worth is DISMISSED with

prejudice to the refiling of same, with the costs of this action being charged to the party incurring

same.

        SIGNED       thisJ;U~day of tJOV~ , 2015.



                                                      &.&%==
                                                      JUDGE PRESIDING




ORDER                                                                                  Cc~'i.'\:.?t ninutes
                                                                                       Tr~msaction #lOb